DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
The examiner notes the “means for lowering and raising the platform” recited in claim 1 is described in [0016] of the published application.  
Claim Objections
Claim 5 is objected to because of the following informalities: in line 2 “another connected” should read --another end connected--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in line 1 “claim 9, the” should read --claim 9, wherein the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 3, “connected to at least of the side platform…” is indefinite.  The claim will be examined as if it read --connected to at least one of the side platform…--.  Appropriate correction is required.  
Claim 5 recites the limitation "the first attachment guide" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the two storage support elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the claim requires a middle and two outer storage support elements.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 & 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klooth (US patent application 2015/0272323).
Regarding claim 1, Klooth discloses a storage apparatus comprising a platform (11), a means for lowering and raising the platform (27), at least one side support (10) and at least one end support (10) attached to the platform, at least one pully support (16) connected to at least one of the side platform support, the end platform support and the platform (Fig. 1), at least one rope or cable (25) attached to the at least one pully support and at least one storage support element (23) connected to a support structure ([0048]).
Regarding claim 2, Klooth discloses a storage device wherein the platform comprises at least one support tray (formed by 11).
Regarding claim 6, Klooth discloses a storage device wherein the means for lowering and raising the platform comprises a lowering and raising mechanism (27).
Regarding claim 7, Klooth discloses a storage device wherein the lowering and raising mechanism is positioned on the at least one storage support element (Fig. 1).
Regarding claim 8, Klooth discloses a storage device wherein the lowering and raising mechanism is positioned on the centroid of the at least one storage support element (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klooth in view of Mikich et al. (US patent 8,245,651).  
Regarding claim 3, Klooth discloses the storage apparatus as claimed.  Klooth does not disclose a storage apparatus wherein the platform comprises a plurality of support trays connected together.  Mikich teaches a storage apparatus wherein a platform comprises a plurality of support trays (11) connected together (Fig. 6).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Klooth to comprise a plurality of support trays connected together in view of Mikich’s teaching, because this arrangement would have replaced one known configuration with another known configuration.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klooth in view of D’Agostino (US patent application publication 2004/0123781).  
Regarding claim 4, Klooth discloses the storage apparatus as claimed.  Klooth does not disclose a storage apparatus further comprising at least one pair of X-bars.  D’Agostino teaches a .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klooth in view of Mikich and D’Agostino.  
Regarding claim 5, Klooth, as modified, teaches the storage apparatus as claimed.  Klooth, as modified, does not teach a storage apparatus further comprising two pair of X-bars, where one pair of the X-bars have one end connected to a support tray and another connected to the first attachment guide and the other X-bar pair has one end connected another support tray and the other end connected to a second attachment guide.  D’Agostino teaches a storage apparatus comprising two pair of X-bars (32), where one pair of the X-bars have one end connected to a support tray and another connected to the first attachment guide and the other X-bar pair has one end connected another support tray and the other end connected to a second attachment guide (Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Klooth, as previously modified to comprise two pair of X-bars, where one pair of the X-bars have one end connected to a support tray and another connected to the first attachment guide and the other X-bar pair has one end connected another support tray and the other end connected to a second attachment guide in view of D’Agostino’s teaching, because this arrangement would have ensured the platform remains level.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klooth in view of Newman (US patent 9,420,884).  
Regarding claim 9, Klooth discloses the storage apparatus as claimed.  Klooth does not disclose a storage apparatus wherein the at least one storage support element is a middle storage support element and two outer storage support elements.  Newman teaches a storage apparatus comprising a middle storage support element (130B) and two outer storage support elements (130A & 130 C) (Fig. 1A).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Klooth, wherein the at least one storage support element is a middle storage support element and two outer storage support elements in view of Newman’s teaching, because this arrangement would have increased the load capacity.  
Regarding claim 10, Klooth, as modified, teaches a storage apparatus the means for lowering and raising the platform comprises a lowering and raising mechanism (27).
Regarding claim 11, Klooth, as modified, teaches a storage apparatus wherein the lowering and raising mechanism is positioned on the centroid of at least one of the two storage support elements (Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637